


110 HR 2120 : To direct the Secretary of the Interior to

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2120
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 31, 2007
			Received
		
		
			August 3, 2007
			Read twice and referred to the
			 Committee on Indian
			 Affairs
		
		AN ACT
		To direct the Secretary of the Interior to
		  proclaim as reservation for the benefit of the Sault Ste. Marie Tribe of
		  Chippewa Indians a parcel of land now held in trust by the United States for
		  that Indian tribe.
	
	
		1.Land to be proclaimed
			 reservation
			(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of the Interior shall proclaim as reservation for the benefit of the Sault Ste.
			 Marie Tribe of Chippewa Indians the parcel of land now held in trust by the
			 United States and having the legal description as follows: That portion of
			 Section 19, Township 41 North, Range 3 West, Michigan Meridian, described as:
			 All of the NW1/4SW1/4 and all of the S1/2SW1/4 Northerly of a line described as
			 beginning 650 feet Northerly along the centerline of Highway Mackinac
			 Trail from the intersection of said centerline with the South Section
			 line of Section 19, Township 41 North, Range 3 West, thence Northeasterly to
			 the Southeast corner of the NW1/4SW1/4 of said Section, containing 65 acres,
			 more or less (except the highway right-of-way and easements of record).
			(b)Applicable law;
			 effective dateThe Secretary’s proclamation shall be pursuant to
			 section 7 of the Act of June 18, 1934 (25 U.S.C. 467) and shall be deemed
			 effective as of April 19, 1988.
			
	
		
			Passed the House of
			 Representatives July 30, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
